Citation Nr: 1725445	
Decision Date: 07/05/17    Archive Date: 07/18/17

DOCKET NO.  09-18 799A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously-denied claim for entitlement to service connection for a low back disability.

2.  Entitlement to service connection for peripheral neuropathy of the left leg, to include as due to herbicide agent exposure.  

3.  Entitlement to a disability rating greater than 20 percent for degenerative disc disease of the cervical spine. 

4.  Entitlement to an initial disability rating greater than 40 percent for radiculopathy of the right arm.

5.  Entitlement to an initial disability rating greater than 20 percent for radiculopathy of the left arm. 




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to April 1975, to include service in Vietnam.  He was awarded the Purple Heart Medal, among other service awards and decorations.

These matters come before the Board of Veterans' Appeals (Board) from RO decisions in June 2013, January 2014, and March 2014.  

The issues involving the Veteran's low back disability and peripheral neuropathy of the left leg were previously before the Board in June 2016 and were remanded for further evidentiary and procedural development.  Such development having been fully and satisfactorily accomplished, they are again before the Board for appellate review.  The increased rating issues were perfected for appeal after the prior Board decision.


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for low back arthritis was denied by the Board in December 2010.  He did not appeal that decision to the Court, nor was any new and material evidence received within the following year.

2.  No new evidence has been received after the December 2010 denial which relates to an unestablished fact or raises a reasonable possibility of substantiating the claim for entitlement to service connection for low back arthritis.

3.  The Veteran's left leg peripheral neuropathy was not initially diagnosed until many years after service; it is not presumed to have been caused by herbicide agent exposure during service, and is not proximately caused or aggravated by a service-connected disability.

4.  Throughout the appeal period at issue, the Veteran's cervical spine impairment is analogous to that level of impairment represented by forward flexion greater than 15 degrees; he does not have spinal ankylosis, and has not been prescribed bed rest by a physician for relief of his neck symptoms.

5.  Throughout the period of appeal, the Veteran's right arm radiculopathy has been manifested by no more than moderate incomplete paralysis.  

6.  Throughout the period of appeal, the Veteran's left arm radiculopathy has been manifested by no more than mild incomplete paralysis.  


CONCLUSIONS OF LAW

1.  The December 2010 Board decision denying service connection for low back arthritis is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).

2.  As no new and material evidence has been received since the December 2010 denial of service connection for low back arthritis, the claim may not be reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Service connection for left leg peripheral neuropathy is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2016); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

4.  A disability rating greater than 20 percent is not warranted for cervical degenerative disc disease.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5242, 5243 (2016).

5.  A disability rating greater than 40 percent is not warranted for right arm radiculopathy.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, Diagnostic Code 8513 (2016).

6.  A disability rating greater than 20 percent is not warranted for left arm radiculopathy.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, Diagnostic Code 8513 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially the Board observes that the Veteran is currently in receipt of a 100 percent disability rating based upon VA's determination that he is unemployable due to his service-connected disabilities.  He has additionally been awarded special monthly compensation predicated upon the 100 percent rating for unemployability in conjunction with additional disabilities independently ratable at 60 percent or more.  He is also receiving disability benefits from the Social Security Administration, predicated upon his inability to work.

Duties to notify and assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Service connection claims

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  Disability which is proximately due to or the result of a service-connected disease or injury also shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.

Petition to Reopen Service Connection Claim for Low back Disability

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104 (a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. §7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.

If the Board issues a decision on appeal, confirming the RO's decision, then the Board's decision subsumes the RO's decision. 38 C.F.R. § 20.1104 (2016). Moreover, if the Board's decision is not timely appealed, then it, too, is final and binding based on the evidence then of record. 38 C.F.R. § 20.1100.

Relevant in the instant case, in December 2010, the Board denied service connection for arthritis of the low back.  Because the Veteran did not appeal this denial to the United States Court of Appeals for Veterans Claims (Court), the Board's December 2010 decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

In 2010, the Board summarized the pertinent facts as follows:  No arthritis of the low back was shown during service, although the Veteran complained of pain in his back related to jump school, and to two spinal anesthesia procedures he underwent during service.  He also alleged that carrying a heavy rucksack during service contributed to his back pain.  Arthritis of the low back was initially diagnosed many years after service in 1999.  Following review of the records and clinical examination of the Veteran, a VA examiner opined that the Veteran's arthritis was due to normal aging rather than to any event during service, and provided rationales for this opinion which the Board found to be competent and probative.  The Board therefore concluded that the Veteran's low back arthritis is unrelated to service.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 

The Veteran now seeks to reopen this finally-denied claim.  To do so, he is required to present new and material evidence.  If he does this, then VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  

New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. §  3.156 (a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. §  3.156 (a).

The Court has explained that the language of 38 C.F.R. § 3.156(a) creates a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Notwithstanding any other provision, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the provisions of 38 C.F.R. § 3.156 (a).  Such records include service records that are related to a claimed in-service event, injury, or disease.  However, this provision does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim.  38 C.F.R. § 3.156(c). 

The requirement of the receipt of new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal, regardless of the RO's action in the matter.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

In his petition to reopen this claim, the Veteran points only to the parachute jumps as what he believes caused his current low back degenerative joint disease.  This was one of the theories which was considered and rejected by the previous VA examiner and by the Board in 2010.  Careful review of the record reveals no new theories of entitlement.  Careful review of the recent medical evidence added to the record since the 2010 Board decision also reveals no new medical evidence that tends to support a connection to service.  No additional service records have been added to the record since 2010.  Therefore, despite the low threshold articulated in Shade, the Veteran has not submitted any new information or evidence that is material to the petition to reopen the previously-denied claim.

Absent a submission of new and material evidence that relates to the unestablished element of a nexus to service, the service connection claim for low back arthritis may not be reopened.  

	Left leg peripheral neuropathy

Regulations pertaining to herbicides used in Vietnam provide that if a Veteran served on active duty in Vietnam during the Vietnam era, the Veteran is presumed to have been exposed to Agent Orange or similar herbicide agents.  38 C.F.R. § 3.307.  These regulations also stipulate the diseases, including early-onset peripheral neuropathy, for which service connection may be presumed due to an association with exposure to herbicide agents.  38 C.F.R. §§ 3.307, 3.309(e).  

Early-onset peripheral neuropathy must become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection.  38 C.F.R. §§ 3.307 (a)(6) , 3.309(e). 78 Fed. Reg. 54763 -01  (Sept. 6, 2013).  There is no herbicide-related presumption of service connection for "delayed-onset chronic" peripheral neuropathy. 

Evidence which may be considered in rebuttal of service incurrence of a disease listed in Section 3.309 will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease, and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease.  38 C.F.R. § 3.307(d).  

The Court of Appeals for Veterans Claims (CAVC) has indicated that "[t]he availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange." Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (emphasis added); see also Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1999) (finding that the "Radiation Compensation Act does not, however, preclude or authorize the VA to preclude the veteran from proving actual direct causation if the veteran is able to do so").  A medical opinion which concludes that a disease is not related to herbicide agent exposure solely because there is no presumption of service connection is inadequate for rating purposes.  See Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) (holding that it is inappropriate to "permit the denial of direct service connection simply because there is no presumptive service connection.") 

Peripheral neuropathy of the left leg was initially diagnosed in 2011.  The Veteran contends that the peripheral neuropathy was caused by herbicide agent exposure in Vietnam.  Indeed, in August 2016, the RO granted service connection for peripheral neuropathy of the right leg, as presumed to have been caused by herbicide agent exposure.  

The difference in the legal posture between the right and left legs lies in the facts and the medical evidence of record.  The Veteran's service treatment records reflect complaints of neuropathy in the right leg during service, tending to show a direct connection to service.  No such contemporaneous complaints involving the left leg are contained in his service treatment records, however.  Nonetheless, in the Board's June 2016 remand, we noted that service treatment records showed some swelling in the left foot at time of separation from service, but that there was no indication as to the medical significance of this, if any, in the record.  

The Board remanded this matter in June 2016 to attempt to substantiate this assertion.  Pursuant to the Board's remand, a written medical opinion based upon a longitudinal review of the Veteran's medical records was obtained in September 2016.  The physician concluded that the left foot swelling shown upon discharge from service was not a symptom of peripheral neuropathy.  The physician further concluded that the Veteran's left leg peripheral neuropathy is likely caused by his lumbar spine degenerative joint disease.  

Left leg peripheral neuropathy was not present during service or for many years thereafter.  Direct service connection is therefore not warranted.  Because the informed medical opinion has ruled out causation by herbicide agent exposure, service connection cannot be presumed under the law either.  

As to whether service connection may be warranted on a theory of proximate causation, or secondary service connection, service connection for lumbar spine degenerative joint disease has been denied, and this denial is again confirmed herein.  Because the Veteran's left leg peripheral neuropathy has been medically attributed to his non service-connected lumbar spine disease, service connection for the secondary disability of peripheral neuropathy must likewise be denied.  

The preponderance of the evidence is against the claim and service connection is not warranted. 

Increased rating claims

Disability evaluations are assigned to reflect levels of current disability.  The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a claim for an original or an increased rating, it is presumed that the veteran seeks the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Disability of the joints, including the spine, is measured by abnormalities of motion, such as limitation of motion or hypermobility, instability, pain on motion, or the inability to perform skilled motions smoothly.  38 C.F.R. § 4.45.  Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  Under section 4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995).

In evaluating claims for increased ratings, we must evaluate the veteran's condition with a critical eye toward the lack of usefulness of the body or system in question.  38 C.F.R. § 4.10.  A disability of the musculoskeletal system is measured by the effect on ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion in assigning the most accurate disability rating.  38 C.F.R. § 4.40.  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  The Board has a special obligation to provide a statement of reasons or bases pertaining to § 4.40 in rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

	Cervical spine

The Veteran received multiple steroid injections into his cervical spine during this time period through the VA Pain Clinic.  These injections also calm the cervical radiculitis.  In addition to the interlaminar epidural steroid injections, the Veteran takes prescription pain medication to treat his orthopedic pain and nerve medication for the radiculopathy.  

An August 2011 cervical spine X-ray was interpreted as showing reversal of the normal cervical lordotic curvature with severe degenerative disk disease from C2 through C7.  A magnetic resonance imaging study was performed in November 2011.  Again, degenerative disk disease throughout the entire cervical spine was noted.  Also noted was straightening of the cervical spine that could have been due to muscle spasm.  The degree of spinal cord compression had increased minimally since the August 2009 scan.  

Another cervical spine X-ray was taken in August 2013.  Comparison with the 2011 film and showed minimally progressive degenerative changes since 2011.  The radiologist also interpreted the film as showing reverse lordosis with significant disc disease from C2-C6, and significant arthritic change from C2-T1.  A magnetic resonance imaging scan was taken the same month.  The written interpretation shows degenerative central canal and intervertebral nerve root canal stenosis at multiple levels of the cervical spine, unchanged from November 2011.  

According to the report of a December 2013 VA examination, the Veteran reported that he could not turn his head; could not lean his head backwards without pain; that he has painful popping, crunching, and cracking with movement of his neck.  He also reported that neck pain affects his sleep.  

Range of motion measurements yielded forward flexion to 20 degrees with painful motion throughout.  Extension was to 30 degrees with painful motion throughout.  Right lateral flexion was to 20 degrees and left lateral flexion was to 30 degrees with painful motion throughout.  Right lateral rotation was to 45 degrees; left lateral rotation was to 30 degrees, again with painful motion throughout.  Repetitive testing yielded the same results.  Combining these measurements adds up to a combined range of motion of 125 degrees for the Veteran's particular case.  Upon palpation, the Veteran had localized tenderness and muscle spasms of the cervical spine muscles.  Spinal contour was normal, however.  There was no ankylosis of any spinal segments.    

The examiner reviewed the imaging studies of record and confirmed the diagnosis of degenerative joint disease in the cervical spine.  The examiner also confirmed that there was no vertebral fracture with loss of 50 percent or more of height.

The examiner concluded the report by opining that the Veteran's cervical spine disability would negatively impact his ability to work because he has trouble turning head and looking from side to side, in addition to his significant pain.  

In February 2014, the examiner provided an addendum opinion to the effect that although the Veteran reported increased pain with range of motion during flare-ups, there was no evidence to suggest additional limitation in function due to pain, fatigues, incoordination, repeated use or flare-ups.  

During a December 2014 VA examination for purposes of identifying whether the Veteran requires aid and attendance, the examiner noted that the Veteran's cervical arthritis was moderate in nature and that his posture was "stooped." 

Under the governing regulation, cervical spine degenerative joint disease and cervical disc disease are both rated under the General Rating Formula for Diseases and Injuries of the Spine.  The currently-assigned 20 percent disability rating reflects symptoms such as forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned when forward flexion of the cervical spine is 15 degrees or less; or when there is favorable ankylosis of the entire cervical spine.  A higher disability rating is warranted only in the case of unfavorable ankylosis of the entire cervical spine (40 percent), or unfavorable ankylosis of the entire spine (100 percent).  The General Rating Formula specifies that the formula must be applied regardless of symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  It additionally provides that any associated objective neurologic abnormalities must be evaluated separately, under an appropriate diagnostic code.

Applying these criteria to the facts of the Veteran's case, the Board finds that a disability rating greater than 20 percent is not warranted.  The range-of-motion measurements taken during the December 2013 examination are key to this conclusion.  Also significant are the Veteran's reports of pain and functional limitation, which are indeed confirmed by the VA examiner and by his treating physicians, and must be considered with great sympathy.  However, absent ankylosis or limitation of forward flexion less than 15 degrees, a higher disability rating simply is not warranted.  

That there is no cervical ankylosis is well-established in the evidence of record.  The Veteran is also in receipt of separate disability ratings for the nerve involvement related to his cervical spine.  The examiner's opinion that the Veteran's cervical spine limitations would impact upon his employability simply confirms the wisdom of the RO's earlier grant of a total disability rating based upon individual unemployability. 

The Veteran also carries a diagnosis of degenerative disc disease in the cervical region.  Intervertebral disc syndrome is currently evaluated either on the total duration of incapacitating episodes over the previous twelve months or by combining under 38 C.F.R. § 4.25 (the combined ratings table) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.  

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  When rating intervertebral disc syndrome based upon incapacitating episodes, and the incapacitating episodes have a total duration of at least six weeks during the past twelve months, a disability rating of 60 percent is provided.  When the incapacitating episodes have a total duration of at least four weeks but less than six weeks during the past twelve months, a disability rating of 40 percent is provided.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

In this regard, none of the Veteran's medical records indicate that the Veteran has been prescribed bed rest on account of his neck problems.  Although the Veteran intentionally limits his activities to avoid pain, this is not the specific type of incapacitation envisioned by the drafters of the binding regulation set forth above.  Thus, it is the other method, that of applying the General Rating Formula for Diseases and Injuries of the Spine, which yields the greater benefit for the Veteran in this case.  Under the General Rating, the Veteran's cervical spine disability is appropriately rated as 20 percent disabling.


	Right and left arm radiculopathy

Service connection for radiculopathy affecting both arms was granted in January 2014 as secondary to the Veteran's service-connected cervical spine disability.  Because the Veteran has appealed the initial disability ratings assigned, the time period at issue dates from the effective date of the initial grant of service connection, in this case, November 2012.  Electromyograph testing has indicated the Veteran's upper extremity symptoms may instead be attributable to axonal peripheral neuropathy.  Regardless of the exact etiology, service connection is in effect and the Board will review the disability ratings assigned.  His treatment records reflect that the Veteran complains of pain and numbness in both hands along with some difficulty gripping.

The report of the December 2013 VA examination reflects that muscle strength testing in the radicular musculature showed normal muscle strength in both upper extremities, with no muscle atrophy.  Deep tendon reflexes were hypoactive in the affected regions.  Light touch sensation testing showed decreased sensation in the right forearm and hand.  Radiculopathy to both upper extremities was confirmed with intermittent pain, paresthesia, and numbness, worse on the right side.  The examiner characterized the severity of the radiculopathy as moderate on the right side and mild on the left side.  

Throughout the appeal period, the Veteran has Veteran undergone C7-T1 interlaminar epidural steroid injections to calm his cervical radiculitis.  He also takes prescription medication, most recently, Gabapentin, for nerve-related pain.  
  
Radiculopathy of the arms, or upper extremities, is evaluated under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8513.  Diagnostic Code 8513 provides the rating criteria for paralysis and incomplete paralysis of the radicular nerve, as well as neuritis and neuralgia of that nerve.  

Disability ratings of 20 percent, 40 percent and 70 percent are assignable for incomplete paralysis of all radicular nerve groups of the major extremity which is mild, moderate or severe in degree, respectively.  

Disability ratings of 20 percent, 30 percent, and 60 percent are assignable for incomplete paralysis of the minor extremity which is mild, moderate or severe in degree, respectively.  Disability ratings of 90 percent and 80 percent are assignable for complete paralysis of the radicular nerve of the major and minor extremity respectively.  Peripheral nerve disability ratings are also available for each individual nerve and the upper, middle, and lower radicular groups; however, rating the Veteran under Diagnostic Code 8513 provides for the highest rating. 

The regulations describe complete paralysis for each radicular group.  For the upper radicular group, complete paralysis is established where all shoulder and elbow movements are lost or severely affected, but hand and wrist movements are not affected.  38 C.F.R. § 4.124a, Diagnostic Code 8510.  For the middle radicular group, complete paralysis is established where adduction, abduction and rotation of arm, flexion of elbow, and extension of wrist are lost or severely affected.  38 C.F.R. § 4.124a, Diagnostic Code 8511.  For the lower radicular group, complete paralysis is established where all intrinsic muscles of hand, and some or all of flexors of wrist and fingers, are paralyzed (substantial loss of use of hand).  38 C.F.R. § 4.124a, Diagnostic Code 8512.

The term "incomplete paralysis" indicates a degree of lost or impaired function less than the type picture for complete paralysis given with each nerve.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

For rating purposes, a distinction is made between major (dominant) and minor groups.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  38 C.F.R. § 4.69.  As noted below, the Veteran is right-hand dominant; thus, his service-connected peripheral neuropathy of the right upper extremity disability involves his major extremity, while his service-connected peripheral neuropathy of the left upper extremity disability involves his minor extremity.

Upon review, the Board holds that the disability ratings assigned by the RO more nearly approximate the level of impairment resulting from the Veteran's upper extremity radiculopathy.  At no point during the period on appeal did the Veteran's peripheral neuropathy of either upper extremity manifest symptoms that represent severe incomplete or complete paralysis of any of the nerves involved.

The 40 percent rating for the right arm reflects the examiner's determination that the Veteran's right-sided radiculopathy is moderate in nature, as well as the intermittent pain, paresthesia, numbness, decreased sensation, and hypoactive deep tendon reflexes.  His muscle strength was within normal limits, however, and he retains function in his right arm, wrist, and hand.  Additionally, his need for regular steroid injections and prescription medication for nerve pain factor into the 40 percent disability rating.  The preponderance of the evidence is against a disability rating higher than 40 percent for right arm radiculopathy however, as the evidence does not show or approximate a higher level of impairment, i.e. severe incomplete paralysis of the radicular nerve.  

The evidence also does not show or approximate neurologic impairment greater than what is contemplated in the currently assigned 20 percent disability rating for the Veteran's left arm radiculopathy.  The examiner's characterization of the left arm impairment as mild is a key factor in this rating.  Also significant is the normal muscle strength, normal sensation, and the hypoactive deep tendon reflexes.  The need for regular steroid injections and prescription medication for nerve pain are important in the left arm rating as well.  Upon careful review, the evidence does not support a finding of greater than mild incomplete paralysis involving the Veteran's left, non-dominant arm.  Absent a higher level of impairment, (i.e., moderate incomplete paralysis), the preponderance of the evidence is against a disability rating higher than 20 percent for left arm radiculopathy.  

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

Absent new and material evidence, the claim for entitlement to service connection for low back arthritis is not reopened and remains denied.

Service connection for peripheral neuropathy of the left leg is denied.

A disability rating greater than 20 percent for degenerative disc disease of the cervical spine is denied.  

An initial disability rating greater than 40 percent for right arm radiculopathy is denied.


	(CONTINUED ON NEXT PAGE)

An initial disability rating greater than 20 percent for left arm radiculopathy is denied.




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


